Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 14, 2020

                                    No. 04-19-00570-CV

                                CITY OF SAN ANTONIO,
                                       Appellant

                                             v.

                               Olga HURON and Dianna Rico,
                                       Appellees

                From the County Court At Law No. 10, Bexar County, Texas
                             Trial Court No. 2019CV05317
                         Honorable J Frank Davis, Judge Presiding


                                       ORDER

Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice


       The panel has considered Appellant’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court